DETAILED ACTION

1. 	This Office Action is in response to the Amendment and Arguments/Remarks filed on 1/13/2022. 
Allowable Subject Matter
2. 	Claims 1-2, 4-9, 11-12, 14-15 and 17-20 are allowed. 

3. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference: Henkel (FR 2 308 353; English Machine Translation included with the IDS dated 10/13/2021).

           Summary of Claim 1: 
A fine fragrance composition for household product, said composition comprising: 

a) an olfactory acceptable amount of at least one compound in the form of any one of its enantiomers or a mixture thereof, which is selected from the group consisting of:

a compound of formula (IB): 

    PNG
    media_image1.png
    137
    318
    media_image1.png
    Greyscale


 and a compound of formula (IC):


    PNG
    media_image2.png
    101
    367
    media_image2.png
    Greyscale


wherein:
m is an integer from 0 to 4; each n is independently an integer from 0 to 5; each R1, R2, R3, R4, R5 and R6 is independently selected from the group consisting of: hydrogen, halogen, methyl, ethyl, linear or branched (C3-C8)alkyl, hydroxymethyl, hydroxyethyl and linear or branched hydroxy(C3-C6)alkyl, methoxy, ethoxy, linear or branched (C3-C8)alkoxy, perfluoro(C1-C12)alkyl, substituted or unsubstituted (C3-C8)cycloalkyl, substituted or unsubstituted (C3-C8)cycloalkyl(C1-C8)alkyl, substituted or unsubstituted phenyl and substituted or unsubstituted phenyl(C1 –C8)alkyl;

b) at least one of a fragrance carrier and a fragrance base selected from the group consisting of galaxolide, hexyl cinnamic aldehyde, citronellol, 3, 4, 5, 6, 6-pentamethylheptan-2-ol (kohinool), linalool, linalyl acetate, styrallyl acetate, butylphenyl methylpropional (lilial), 
2,4-dimethyl-3-cyclohexen-1-carbaldehyde (triplal), orange terpenes, musk ketone, ethylene brassylate, ethyl vanillin, coumarin, helional, methyl dihydrojasmonate (hedione), oxacyclohexadecan-2-one (exaltolide), patchouli oil, (3aR,5aS,9aS,9bR)-3a,6,6,9a-Tetramethyldodecahydronaphtho[2,1-b]furan (Ambroxan), beta-ionone, geraniol, cyclamen aldehyde, phenyl ethyl alcohol, benzyl acetate, benzaldehyde, allyl cyclohexyl propionate, cis-3-hexenol, cis-3-hexenyl acetate, hexyl acetate and ethyl alcohol; and

19P20-005US c) optionally at least one fragrance adjuvant.

 

Henkel teaches exo-norbornyl-acetic acid esters for use as components in perfumes compositions, particularly for lotions, soaps, cosmetics, aerosols, detergents and textile treatments, wherein the exo-norbornyl acetic acid ester has the following formula (claim 1, Abstract):

    PNG
    media_image3.png
    195
    397
    media_image3.png
    Greyscale


wherein R is a C1-C5 alkyl group. Henkel teaches the compound in an olfactory acceptable amount in a composition with other fragrance ingredients such as coumarin, among others (Example 11). Henkel teaches the compounds improve the odor of industrial products (p. 6 of English translation).  
Henkel does not teach or fairly suggest the claimed fragrance composition, wherein the composition comprises, in particular, the compound of formula (IB) or the compound of formula (IC).
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763